Citation Nr: 0532029	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-06 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected peptic ulcer.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1983, November 1983 to February 1987, and June 1988 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
peptic ulcer disease, evaluated as 10 percent disabling, but 
denied service connection for hypertension.  A Notice of 
Disagreement was received in November 2001 disagreeing with 
the evaluation of 10 percent for peptic ulcer disease and the 
denial of service connection for hypertension.  A Statement 
of the Case was issued in June 2002.  A timely appeal was 
received in June 2002.  

The veteran appeared and testified at a hearing before a 
Decision Review Officer held at the RO in October 2002.  A 
Supplemental Statement of the Case was issued in April 2003.  
A hearing was scheduled before the Board in May 2005, but the 
veteran failed to appear.

The Board notes that in his Notice of Disagreement, the 
veteran also claimed service connection for residuals of 
removal of a cyst from his left hand.  This issue has not 
been adjudicated and is referred to the RO for appropriate 
action.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

The veteran's service-connected peptic ulcer is productive of 
moderate impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but no higher, for peptic ulcer are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.71a, 
Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
October 2003, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in November 2000, shortly after the 
enactment of the law requiring this notice but before VA 
initiated procedures for notice compliance.  In October 2003, 
the RO notified the veteran by letter of the first, second 
and third elements required by the Pelegrini II Court as 
stated above.  By means of the Statement of the Case and 
Supplemental Statements of the Case, the veteran was advised 
of the specific reasons why his claim for an increased rating 
was denied, and the information and evidence needed to 
substantiate the claim. 

He has also been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Indeed, the veteran submitted evidence 
to consider in connection with his claim.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters from VA and 
other documents, read as a whole, give notice to the veteran 
of VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  VA has, therefore, 
complied with the notice requirements.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
treatment records from the Montgomery, Alabama VA Medical 
Center (VAMC) are in the file from January 2001 through 
January 2003.  VA treatment records from the VAMC in St. 
Louis, Missouri, were obtained for August 2002.  The veteran 
identified private treatment records related to his claim, 
and VA requested and obtained those records.  The veteran was 
notified in the rating decision, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran a VA examination in January 2001.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's peptic ulcer 
since he was last examined.  The veteran's representative 
argues that the Board should remand this claim to obtain a 
new examination because the January 2001 examination is 
stale.  The Board notes that the RO requested in May 2004 
that the Montgomery VAMC schedule the veteran for an 
examination for his peptic ulcer.  In June 2004, the 
Montgomery VAMC notified the RO that the veteran had twice 
failed to report for examination.  Veterans for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326(a) (2005).  When a veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be decided on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, and the 
veteran fails to report, the claim shall be denied.  
38 C.F.R. § 3.655 (2005).  The veteran has not presented any 
cause for his failure to report for the scheduled 
examinations.  The Board concludes, therefore, that a new 
examination is not warranted.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for a peptic 
ulcer is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran's peptic ulcer is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7304 (2005), for gastric ulcer.  The rating criteria for 
evaluating a gastric ulcer is listed under Diagnostic Code 
7305.  Under this code, a 10 percent rating is warranted for 
mild symptoms recurring once or twice yearly.  A 20 percent 
rating is warranted for moderate symptoms with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe symptoms, with less than severe symptoms 
but with impairment of health manifested by anemia and weight 
less or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent rating is warranted for severe symptoms with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
report of the VA examination conducted in January 2001; VA 
treatment records from January 2001 through January 2003; and 
private treatment records for June 1994 through August 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

A review of the veteran's private treatment records shows 
that he was seen approximately two to three times a year from 
1998 to 2001 for complaints of recurrent epigastric pain, 
abdominal bloating and gas, indigestion and heartburn.  In 
June 2000, the veteran was seen by a specialist.  In July 
2000 the veteran underwent an upper gastrointestinal series.  
A small sliding hiatal hernia was noted.  The test did not 
reveal any mass or ulceration in the esophagus, stomach or 
duodenal bulb, but the duodenal bulb was small and had lost 
its normal smooth contour, suggestive of previous peptic 
ulcer disease.  The specialist's follow-up treatment report 
gives an impression of gastroesophageal reflux disease and 
abdominal gas/bloating.  

In September 2000 the veteran underwent an 
esophagogastroduodenoscopy.  A small hiatal hernia involving 
the cardia of the stomach was noted.  There was some evidence 
of mild gastritis in the antrum of the stomach, but there 
were no ulcers or masses.  Retroflexion noted the lesser 
curvature to be normal.  The duodenum appeared grossly normal 
other than some minor erythema consistent with minimal 
duodenitis.  The second portion of the duodenum was normal.  
Postoperative diagnoses were reflux esophagitis, hiatal 
hernia and gastritis.  

Subsequent private treatment records consist of treatment in 
August 2001, which indicates that the veteran's peptic ulcer 
disease is stable, and September 2001, which only shows 
complaints of abdominal bloating with an impression of 
gastroesophageal reflux.  The veteran contended that he also 
had a colonoscopy performed relative to his peptic ulcer.  
The treatment records indicate, however, that the colonoscopy 
was performed due to his mother having colon cancer and his 
complaints of constipation and heme-positive stools in 
September 2001.  

VA treatment records from January 2001 through January 2003 
from the Montgomery VAMC only show one complaint of stomach 
pain in October 2002. The records do not, however, show any 
actual treatment for his complaints.  The veteran also 
reported that he was seen at the St. Louis VAMC for 
complaints related to his peptic ulcer, and these records 
were obtained.  They show, however, that the veteran was 
treated in August 2002 for a urinary tract infection with 
complaints of low back pain and frequency.  There are no 
complaints of any stomach problems shown.  

The veteran underwent VA examination in January 2001.  The 
veteran reported having periodic abdominal bloating, but 
denied nausea and vomiting.  He denied constipation but 
reported some diarrhea.  He also reported not having any 
hematemesis, melena, circulatory disturbances after meals or 
hypoglycemic reactions, significant weight loss or history of 
anemia.  Physical examination revealed the abdomen to be soft 
with tenderness in the epigastric region.  The diagnosis was 
history of peptic ulcer disease.  At the time of the 
examination, the veteran was being treated for a helicobacter 
pylori infection.  

The veteran also testified at a hearing before a Decision 
Review Officer in October 2002.  He testified that he seeks 
treatment about once every two months, that he has problems 
with abdominal gas and discomfort, and that he is on a 
special diet with instructions to avoid fatty and spicy foods 
that trigger his symptoms.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran is entitled to a 20 percent disability 
rating under Diagnostic Code 7305 for his service-connected 
peptic ulcer.  The Board notes that the current medical 
evidence does not show that the veteran has an active peptic 
ulcer, but that there are residuals of peptic ulcer disease 
as shown by the diagnostic testing in July and September 
2000.  Although the veteran testified that he seeks treatment 
about every other month, the medical evidence only shows that 
the veteran has been seen about two or three times a year 
with complaints of epigastric pain with associated abdominal 
gas and bloating, indigestion and heartburn.  A 10 percent 
rating is warranted for mild recurring symptoms once or twice 
a year.  A 20 percent rating is warranted for consistent 
moderate symptoms.  Because the medical evidence shows that 
the veteran has recurring symptoms more than once or twice a 
year and he is required to be on a special diet to control 
his symptoms, the Board finds that a 20 percent rating more 
accurately reflects the veteran's stomach condition.  The 
veteran is not, however, entitled to a higher rating because 
the medical evidence does not show that he has moderately 
severe symptoms with impairment of health manifested by 
anemia and weight loss, or that he suffers recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times a year.  

The Board must also look at any other applicable diagnostic 
codes.  Diagnostic Code 7306 for a marginal (gastrojejunal) 
ulcer is not applicable because the evidence shows that it is 
the duodenum that was affected by the veteran's peptic ulcer.  
Diagnostic Code 7807 for gastritis does not permit a higher 
rating because there is no medical evidence showing the 
veteran has multiple small eroded or ulcerated areas with 
chronic symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 
7307 (2005).  


ORDER

Entitlement to an initial increased rating of 20 percent, but 
no higher, for a peptic ulcer is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


REMAND

The veteran's claim for service connection for hypertension 
is remanded for additional development.  After reviewing the 
evidence, the Board finds that a new VA examination is 
warranted.

The veteran underwent a VA examination for hypertension in 
January 2001.  The veteran's claims file was not available to 
the examiner at the time of the exam.  In addition, the 
examiner failed to provide an opinion as to whether the 
veteran's current hypertension is related to his military 
service.  The Board also notes that the veteran has claimed 
that his hypertension is secondary to his service-connected 
tuberculosis and peptic ulcer or the use of medication 
therefore.  After reviewing the service medical records, the 
Board notes diastolic pressure readings in excess of 90 in 
August 1985, October 1988, April 1989, August 1989, May 1990, 
September 1990 and May 1991.  A new examination is, 
therefore, necessary to obtain a nexus opinion.

The Board notes that the veteran failed to report for the 
most recent VA examinations scheduled in relation to his 
service-connected peptic ulcer in June 2004.  The veteran is 
hereby advised that it is incumbent upon him to submit to a 
VA examination if he is applying for VA compensation 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
If he fails to report for a scheduled examination, without 
good cause, his claim will be decided based on the evidence 
of record, which may be insufficient to render a favorable 
decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to this claim that he has in his 
possession and has not already submitted.  See 
38 C.F.R. § 3.159(b) (2005).

2.  The veteran should be scheduled for a 
VA hypertension examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
veteran's current hypertension is related 
to disease or injury incurred during 
service.  In conducting the examination, 
the examiner is specifically directed to 
the elevated diastolic readings (i.e., 
greater than 90) as shown in the service 
medical records in August 1985, October 
1988, April 1989, August 1989, May 1990, 
September 1990 and May 1991.

If the examiner opines that the veteran's 
current hypertension is not directly 
related to his military service, he/she 
should provide an opinion whether it is 
proximately due to or the result of his 
service-connected tuberculosis and/or 
peptic ulcer, or medication taken 
relative thereto.

3.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
favorably resolve the claim, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


